PER CURIAM.
This case came on to be heard upon the record and briefs and argument of counsel; and it appearing that the action herein is not barred by the statute of limitations; and it appearing that no fraud, malfeasance, or misrepresentation of a material fact is shown with reference to the closing agreement executed by the parties hereto m March, 1933, and such closing agreement being therefore final and conclusive, Section 606, Revenue Act of 1928, 26 U.S.C.A. Int.Rev.Acts, page 458: It is ordered that the judgment of the District Court, 32 F.Supp. 942, be, and it is in all things, affirmed.